DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27 – 31 and 37 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0065840 to Freidank et al. in view of WO 2015/165878 to König et al.
Regarding Claims 27 – 29 and 48.  Freidank et al. teaches a dispersion comprising at least one liquid polymer and at least one copolymer (C) (Paragraphs 0015 – 0018).  The at least one liquid polymer is preferably a polyether polyol (Paragraphs 0027 – 0036).  Copolymer (C) is the reaction product of an acrylate, such as butyl acrylate (an alkyl acrylate having a C4 alkyl group), with an unsaturated polyether polyol/macromer comprising at least one polymerizable double bond able to copolymerize with butyl acrylate, as well as hydroxyl groups (Paragraph 0074).  Copolymer (C) is indicated to bring about stabilization of the dispersions (Paragraph 109), i.e. it functions as a stabilizer.
Freidank et al. teaches the copolymers (C) are formed by free radical addition polymerization.  That said polymerization occurs in the presence of a catalyst is a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Freidank et al. teaches the copolymer (C) (i.e. the reaction product of the at least one macromer with at least one alkyl acrylate) is provided in an amount of up to 20.0% by weight of the dispersion, while the (polyether) polyol is provided in an amount of at least 15.0% by weight of the dispersion (Paragraph 0091).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide a copolymer (C) at the upper end of the range disclosed as suitable by Freidank et al.  The dispersion would then comprise 20.0% copolymer (C) relative to as low as 15.0% by weight of the polyether polyol, corresponding to a weight ratio of copolymer (C) to (polyether) polyol of roughly 57: 43.  The motivation would have been that a higher proportion of copolymer (C) would be expected to provide enhance stability to the dispersion, as this compound functions as a stabilizer.
Freidank et al. is silent regarding the D50 particles size of the stabilizer.  However, König et al. teaches the concept of preparing stabilizers for polymer polyol dispersions in which the stabilizers have a D50 particle size preferably smaller than 0.5 microns and more preferably smaller than 0.3 microns when measured by static laser 
Regarding Claim 30.  Freidank et al. teaches the stabilizer of Claim 27 wherein the reaction product of the acrylate with the unsaturated polyether polyol/macromer may further comprise polymerized styrene or acrylonitrile units (see Nos. 1 – 4, 14, 15, 17, and 18 in Table 1).
Regarding Claim 31.  Freidank et al. teaches the stabilizer of Claim 27 wherein the reaction product of the acrylate with the unsaturated polyether polyol/macromer may be free of polymerized styrene and acrylonitrile units (see Nos. 2, 5- 13, 16, and 18 in Table 1).
Regarding Claim 37.  Freidank et al. teaches a process for preparing the stabilizer of Claim 27 comprising reacting by free radical polymerization at least one 4 alkyl group), with an unsaturated polyether polyol/macromer (Paragraphs 0074 and 0228).  
Freidank et al. does not expressly teach the reaction occurs in the presence of a free radical polymerization catalyst and carrier polyol.  However, König et al. teaches the concept of preparing stabilizers for polymer polyol dispersion in the presence of both of these compounds (Page 5, Lines 23 – 29).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the stabilizer of Freidank et al. in the presence of a free radical polymerization catalyst and a carrier polyol.  The motivation would have been that the free radical polymerization catalyst would initiate the free radical polymerization reaction while the carrier polyol would aid the mixing of the stabilizer with the polyol component of the polymer polyol dispersion.
Regarding Claims 38 and 39.  Freidank et al. teaches a process for preparing a dispersion comprising melt emulsifying at least one polyethylene, at least one polyether polyol, and the at least one stabilizer (Paragraphs 00228 – 0241; Tables 1 and 2).
Regarding Claims 40, 41, and 47.  Freidank et al. teaches the process of Claim 38 wherein the first polyether polyol and third polyol correspond to the same polyether polyol having a functionality of 2 to 8 and the molecular weight of 200 to 20,000 g/mol (Paragraph 0030).
Regarding Claim 42.  Freidank et al. teaches the process of Claim 38 wherein the dispersion comprises the polyolefin in an amount of preferably 5.0 to 60.0% by weight with the remainder consisting of the stabilizer (Paragraph 0091).
Regarding Claim 43.  Freidank et al. teaches the process of Claim 38 wherein the melt emulsifying may occur in an extruder or kneader (Paragraph 0110).  In the inventive examples, emulsification occurs at a temperature of 150°C (Paragraph 0245).
Regarding Claim 44.  Freidank et al. teaches a process for preparing a polyurethane comprising preparing a dispersion of at least one polyolefin in a polyol, wherein the dispersion comprises a stabilizer according to Claim 27, melt emulsifying the dispersion, mixing the dispersion with a polyisocyanate, and reacting the mixture to form a polyurethane (Paragraphs 00179 – 0181 and 00228 – 0241; Tables 1 and 2).
Regarding Claim 45 - 46.  Freidank et al. teaches the process of Claim 44 wherein the mixture may optionally contain water or a blowing agent (Paragraph 0180).  When water or a blowing agent is included in the mixture, the product prepared will be a polyurethane foam.  When water or another blowing agent is not included, the product prepared will be a compact polyurethane.

Claims 32 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0065840 to Freidank et al. in view of WO 2015/165878 to König et al., as applied to Claim 27 above and further in view of US 2004/0266958 to Borst et al.
Regarding Claim 32.  Freidank et al. teaches the stabilizer of Claim 27 wherein the at least one macromer is obtained by reacting a polyether polyol with meta-isopropenylbenzylisocyanate (Paragraph 0075), i.e. an organic compound comprising a polymerizable double bond able to copolymerize with an alkyl acrylate and an isocyanate group. 
Freidank et al. does not expressly teach the molar ratio of polymerizable double bonds to hydroxyl groups which are reacted to form the prepolymer.  However, Borst et al. teaches the concept of preparing macromers for preformed stabilizers for polymer polyol dispersions.  In the inventive examples, the macromer is formed by reacting 1 mole of polyether polyol having a hydroxyl functionality of roughly 3 (calculated from its reported molecular weight and hydroxyl number) with 0.36 – 0.6 moles 1,1-dimethyl metaisopropenyl benzyl isocyanate (TMI) (Paragraph 0039).  The molar ratio of polymerizable double bonds to hydroxyl groups can be calculated to be in the range of roughly 0.12 to 0.13.  Freidank and Borst et al. are analogous art as they are from the same field of endeavor, namely polymer polyol dispersions comprising preformed stabilizers.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the macromer of Freidank et al. using the molar ratio of polymerizable double bonds to hydroxyl groups exemplified by Borst et al.  The motivation would have been that Borst et al. shows that this is a suitable molar ratio of polymerizable double bonds to hydroxyl groups for 
Regarding Claim 33.  Freidank et al. teaches the stabilizer of Claim 33 wherein the at least one macromer is obtained by reacting a polyether polyol with meta-isopropenylbenzylisocyanate (Paragraph 0075).  This compound differs from the instantly claimed 1,1-dimethyl meta-isopropenyl benzyl isocyanate in that it contains two methyl substitution at the first carbon atom.  However, it has been held that compounds which are homologs – differing regularly by the successive addition of the same chemical group, e.g. by -CH2-groups - are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) (MPEP 2144.09 (I)) Moreover, Borst et al. teaches the concept of using 1,1-dimethyl meta-isopropenyl benzyl isocyanate as the unsaturated isocyanate compound in the preparation of an unsaturated polyether macromer.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute 1,1-dimethyl meta-isopropenyl benzyl isocyanate for meta-isopropenylbenzylisocyanate in the preparation of the unsaturated polyether macromere of Freidank et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 
Regarding Claim 34.  Freidank et al. teaches the stabilizer of Claim 32 wherein the first polyether polyol has a functionality of 2 to 8 and the molecular weight of 200 to 20,000 g/mol (Paragraph 0030).  The second polyether polyol may be initiated by sorbitol, and therefore having a hydroxyl functionality of roughly 6 (Paragraph 0074).
Freidank et al. does not expressly teach the molecular weight of the second polyether polyol.  However, Borst et al. teaches the concept of using a polyether having a molecular weight of 6,800 g/mol to prepare an unsaturated polyether macromers stabilizer for polymer polyol dispersions in the inventive examples (Paragraph 0039).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the macromer of Freidank et al. using a polyether have the molecular weight exemplified by Borst et al.  The motivation would have been that Borst et al. shows that this is a suitable molecular weight for a polyether used in preparing an unsaturated polyether macromer which is employed in a preformed stabilizer for a polymer polyol dispersion.
  Regarding Claim 35.  Freidank et al. teaches the stabilizer of Claim 32 but does not expressly teach the first and second polyether polyol are the same.  However, Borst 
Regarding Claim 36.  Freidank et al. teaches the stabilizer of Claim 32 wherein the first polyether polyol has a molecular weight of 200 to 20,000 g/mol (Paragraph 0030).  The first polyether polyol used in the inventive examples is initiated with glycerol (Paragraph 0241) and therefore has a functionality of roughly 3.  The second polyether polyol may be initiated by sorbitol and therefore have a hydroxyl functionality of roughly 6 (Paragraph 0074).
Freidank et al. does not teach the second polyether polyol has a functionality of specifically three.  However, Borst et al. teaches the concept of using a polyether having a molecular weight of 6,800 g/mol to prepare an unsaturated polyether macromer for a stabilizer for polymer polyol dispersions in the inventive examples (Paragraph 0039).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the macromer of Freidank et al. using a polyether have the molecular weight exemplified by Borst et al.  The 

Response to Arguments
Applicant's arguments filed March 19, 2021 with respect to the outstanding rejections of Claims 44 – 46 under 35 U.S.C. 112(a) and Claims 27 – 47 under 35 U.S.C. 112(b) have been fully considered but are persuasive.  All outstanding rejections under 35 U.S.C. 112 have consequently been withdrawn. Applicant’s arguments with respect to the outstanding rejections under 35 U.S.C. 103 have also been fully considered but they are not persuasive because:
A) Applicant argues there would have been no motivation to provide the random copolymer (C) of Freidank et al. to have the particle size of a polymer polyol stabilizer because copolymer (C) is identified to function as an emulsifier for the meltable solid.  The Office recognizes that Freidank et al. does not expressly characterize copolymer (C) as stabilizer.  However, Paragraph 0052 of the reference sets forth in Paragraph 0052 that copolymer (C) “acts in the dispersion as an emulsifier, permitting complete and stable dispersion of the at least one meltable solid in the at least one liquid polymer” [emphasis added].  As Freidank et al. discloses copolymer (C) functions to provide a complete and stable dispersion, it is the Office’s position that it is 
B) Applicant’s argues that copolymer (C) in Freidank et al. by prepared by free-radical addition polymerization.  However, it appears that the instantly claimed stabilizer is also prepared by free-radical addition polymerization, as it is prepared in a reaction medium comprising a free radical polymerization catalyst.  
C) Applicant argues that copolymer (C) is not described in terms of particle size or even as solid.  However, Freidank et al. teaches the inventive dispersions comprise a polymer particle mixture comprising at least one meltable solid and at least one random copolymer (C).  All of the polymer particles of the respective polymer particle mixture comprise “the same meltable solid and the same copolymer (C), but it being possible, for example, for there to be differences in the proportion of the meltable solid and of the copolymer (C) in the individual polymer particles” [emphasis added] (see Paragraphs 0016 – 0018 and 0021).  Copolymer (C) is part of the individual polymer particles and must therefore be a solid.
D) Applicant argues that the polymer dispersions of Freidank et al. are prepared with copolymer (C) by stirring at 130°C to a temperature which is higher than the melting temperature of the disperse phase in the inventive examples.  However, it is noted that after this step, Freidank teaches the “solid solidifies in the disperse phase in particulate form” (Paragraph 0112).  Freidank further teaches controlling the particle size of the particles in the dispersion such that it does not contain any large particles (Paragraph 0120).
E) Applicant’s argument that, as copolymer (C) does not function as a stabilizer, there is no motivation to provide copolymer (C) with the particle size of a stabilizer is not persuasive for the reasons detailed in section A) above.
F) Applicant’s argument that Borst et al. does not remedy the deficencies of Freidank and König et al. is not persuasive, as the alleged deficiencies have been addressed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768